         Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          -7^-7,2. (
 JESSICA RIVERA,

                                Plaintiff,                               20 Civ. 2999 (FED)

                - against -                                          DECISION AND ORDER

 KILOLOKUAI<AZI,!
 Acting Commissioner of Social Security Admmistrcstion


                                Respondent.


PAUL E. DAVISON, ILS.M.J.:


                                       I. INTRODUCTION

       Plaintiff Jessica Rivera brings this action pursuant to 42 U.S.C. § 405(g) challenging the

decision of the Commissioner of Social Security ("Commissioner" or "agency") denying her


applications for Disability Insurance Benefits ("DIB") and Supplemental Security Income


("SSI"). [Dkt. 1.] This matter is before me on consent to jurisdiction by a U.S. Magistrate


Judge. [Diet. 18,] Plaintiff filed a motion for judgment on the pleadings pursuant to Fed. R. Civ.


P, 12(c) to reverse the Commissioner's decision that Plaintiff was not disabled within the


meaning of the Social Security Act, 42 U.S.C. §§ 423 et seq., and to remand the matter for


calculation of benefits or, in the alternative, for farther administrative proceedings. [Dkt. 16.]


The Commissioner filed a cross-motion for judgment on the pleadings to affirm the


Commissioner's decision and dismiss this action. [Dkt. 25.] Plaintiff filed a reply in support of


her motiononJuly23, 2021. [Dkt. 27.] For the reasons that follow, Plaintiff s motion is




! Kilolo Kijakazi is now the Acting Commissioner of Social Security and is substituted for
Andrew Saul as Defendant pursuant to Fed. R. Civ. P. 25(d). No further action is needed to
continue this suit in accordance with the last sentence of Section 205 (g) of the Social Security
Act. 42 U.S.C. § 405(g).
        Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 2 of 29




GRANTED, the Commissioner's motion is DENIED, and the matter is remanded for further


administrative proceedings.


                                       II. BACKGROUND

       A. Procedural History


       Plaintiff filed applications for DIB and SSI on February 8, 2017, alleging that she had

been disabled since January 12, 2017. [R. 66, 170-82.]2 Plaintiffs applications were denied, and


she requested a hearing before an Administrative Law Judge ("ALJ"), [R. 79-80, 89-90.]


Plaintiff appeared before anALJ on December 10, 2018 where she was represented by counsel.


[R. 38-64.] The ALJ denied Plaintiffs applications by a decision dated December 24, 2018. [R.

10-25.] The ALJ's decision became the Commissioner's final decision on February 11, 2020


when the Appeals Council denied Plaintiff s request for review. [R. 1-6.] Plaintiff timely


commenced this action on March 13, 2020. [Dkt. 1.]


       B. Medical Evidence


       Prior to the January 12, 2017 alleged onset date, Plaintiff underwent an echocardiogram


on July 24, 2014. The results were um-emarkable in all areas. [R. 751-56.] On January 12,


2017, Plaintiff slipped on a wet surface in the lobby of her apartment and fell, fracturing the left

side of her hip. She was transported to Jacob! Medical Center. [R. 290-91, 347.] She was


unable to walk after the fall but denied numbness, tingling and trauma to her head or chest. [R.


290.] Plaintiff reported that she was standing at height level when she slipped and fell. [R. 294.]

She was diagnosed with a stress fracture in her hip and left femur. [R. 248-49, 252,295.]




       Notations preceded by "R." refer to the certified administrative record of proceedings
relating to this case submitted by the Commissioner in lieu of an answer. [Dkt 15.]

                                                  2
        Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 3 of 29




       The injury required surgery, which was performed on January 13, 2017. Plaintiff had an


intramcdullary nail, essentially a metal rod, installed in her leg. [R. 296, 301-17, 326-27, 399-


402, 758-94.] Plaintiff tolerated the procedure well and was transferred out of the operating


room in stable condition. [R. 402.] Plaintiff stayed in the hospital after the procedure for five


days. [R. 252-69, 294-300.] Her doctor noted that she required walking aids and that Plaintiff

had difficulty standing as well as motor weakness. She tolerated the surgery well and was resting


comfortably in bed. Her vital signs were stable. After the surgery, she was eventually able to'


ambulate with a walker and stand with assistance, but she had a slow gait. [R. 254.] She was


seen by Dr. William Walsh who opined that Plaintiff was orthopedically stable for discharge, and

Plaintiff was discharged on January 18, 2017. [R. 249, 265.] Upon discharge, she was


prescribed a walker as medically necessary. [R. 266.]


       Plaintiff stayed at Grand Manor Nursing and Rehabilitation Center, a residential physical

therapy facility, from January 18, 2017 through February 1, 2017. [R. 507-716.] Plaintiff

initially met with a social worker, Charmaine Thomas, as well as nurses Linda Idi and


Antonnette Maxwell. [R. 705.] Upon admission, the reviewers noted diagnoses of a hip


fracture, hypocalcemia, a vitamin D deficiency, central pain syndrome, a pulmonary embolism,


constipation, and nausea with vomiting. [R. 612, 643.] During a January 19, 2017 examination,


Plaintiff was alert and oriented and able to communicate her needs. [R. 563.] She reported pain.


[R. 564J At the time. Plaintiffs body mass index was 20.1. Plaintiffs hearing, vision and


speech were unimpaired. [R. 565.]


       Plaintiff also underwent an initial mental status screening. She was able to understand


others and express her own ideas and wants. [R. 627.] She was able to identify the day of the
       Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 4 of 29




week and year but not the correct month. She could recall three out of three words. [R. 628.]


She did not exhibit any attention deficits, disorganized thinking, or an altered level of


consciousness. [R. 629.] Plaintiff stated she felt depressed and tired, that she had an irregular


appetite, and either that she was moving or speaking slowly, or she was feeling restless. [R.


630.] She had no hallucinations or delusions and no symptoms concerning violence or verbal


attacks against others or herself. [R. 632.] Plaintiff needed assistance walking, getting on and


off of a chair, dressing, toileting, and attending to personal hygiene. [R, 636-37.]


       On January 19, 2017, Plaintiff met with Kathleen Rlordan, a speech therapist, who


determined that Plaintiff had no swallowing or speech difficulties. PlaintiiY also worked with

John Quintero, a physical therapist, and Glenis Ambatt, an occupational therapist, to improve her


ambulatlon and activities of daily living. [R. 706.] She continued to present as alert, oriented


and responsive throughout her stay, with no redness, drainage, or swelling at the surgical site.


[R. 707-16.] On January 20, Plaintiff needed assistance moving in and transferring from her bed,


as well as assistance toileting, bathing, dressing, and with personal hygiene. [R, 589-90.] On the


same day, Plaintiff was assessed with unspecified major depressive disorder, single episode. [R.


612,] On January 23, Plaintiff stated she felt helpless and reported difficulty sleeping. [R. 712.]

She was crying on January 25 after receiving a call from her son's school. [R. 714.]


       Plaintiff was discharged on February 1, 2017. [R. 716.] Upon discharge, Plaintiff was

alert and oriented. She needed assistance bathing, attending to her personal hygiene, dressing,


preparing meals, and walking. She required a walker to ambulate. [R. 507.] Plaintiff could


occasionally rise from a seated position. Plaintiffs vision and hearing were not impaired. [R.


508,] The physical therapist remarked that Plaintiff could walk outdoors on uneven surfaces with



                                                  4
          Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 5 of 29




a roller walker. [R. 509.] Plaintiff was discharged because her condition improved sufficiently


to allow her to return home. [R. 510.]


          Plaintiff visited Urban Health Plan Inc. on February 3, 2017 following her rehabilitation

discharge. [R. 748-50.] Plaintiff met with Dr. Tricia Downing who recorded that Plaintiff had

been in a car accident on January 12, instead of having fallen in her apartment lobby. At the


time, Plaintiff reported that her pain was four out often. Upon examination, Plaintiff was alert


and oriented and used a walker. Her head, eyes, ears, nose, throat, skin, heart, and lungs were


normal. Plaintiff had decreased right leg range of motion due to pain, but no clubbing or edema.


[R. 748,] A neurological examination was unremarkable with no focal signs. Plaintiff was


assessed with left hip pain, for which she was prescribed medication. [R. 749.]


          Plaintiff returned to Urban Health on February 13, 2017 and saw Dr. Jessica Braswell.


[R. 745-47.] Dr. Braswell conducted a limited physical examination and observed that Plaintiff


was awake and alert, appeared well and well-nourished, was in no acute distress, and walked


with a walker and an antalgic gait. [R. 745,] She determined that Plaintiff had an elevated

alkaline phosphatasc level and assessed anemia, a vitamin D deficiency, and left hip pain. [R.


745.] On February 24, 2017, Plaintiff went to Urban Health Plan Inc. to obtain a transportation


form from Dr. Braswell. She did not undergo an examination or assessment during this visit. [R.


743-44.]


          On May 12, 2017, Plaintiff saw agency consultative examiner Cheryl Archbald for a


physical examination. [R. 796-98.] Plaintiff reported that she slipped and fell and had surgery in

January 2017, and that she experienced daily, constant pain since then. She attended physical


          The reference to Plaintiffs right, and not left, was likely a typographical error in the
report.


                                                    5
       Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 6 of 29




therapy but stopped due to lack of insurance. She stated she was unable to stand for too long due


to left hip pain. Plaintiff could shower by herself but needed assistance dressing, and she spent


her time watching television. [R. 796.]


        Upon examination, Plaintiff had 20/20 vision in both eyes. She was In no acute distress.


Plaintiff had a cane, which she stated had been prescribed by her doctor. Without the cane,


Plaintiff walked with a slow, guarded gait and a mild limp. With the cane, she walked with a

slightly decreased limp, but still had left-sided hip pain. Dr. Archbald opined that the cane

appeared to be medically necessary. Plaintiff deferred walking on her toes. She was able to walk


on her heels with difficulty. Her stance was normal. She did not need help changing for the


examination or getting on and off of the examination table. She was able to rise from a chair


using the cane. Examinations of Plaintiff s skin, lymph nodes, head, face, eyes, ears, nose,


throat, neck, chest, lungs, and abdomen were all um'emarkable. [R. 797.]


        Plaintiff had full range of motion in her cervical spine. She had no scoliosis, kyphosis, or


other abnormality in her thoracic spine. She had 45 degrees offlexion in her lateral spine, along


with full extension, lateral flexion, and rotaiy movement. She had negative straight leg raising


tests on the right side in the seated and supine positions. On the left said, Plaintiffs straight leg


raising tests were positive at 20 degrees in the supine position and at 30 degrees in the seated


position. She had full range of motion in her shoulders, elbows, forcarms, wrists, and the right


4 "The straight leg raise test 'checks the mechanical movement of the neurological tissues
as well as their sensitivity to mechanical stress or compression.' [G]enerally, in a straight-
leg raising test, the patient is in the supine position with the knee and hip extended and there is
passive dorsiflexion of the foot, where back pain indicates nerve root compression or
impingement." Mclntosh v. Benyhill, No. 17 Civ. 5403 (ER)(DF), 2018 WL 4376417,at *3 n.9
(S.D.N.Y. July 16, 2018), report cmd recommendation adopted,1QU WL4374001 (S.D.N.Y.
Sept. 12, 2018) (citing 5'W/ncm^Me^c<://D/c/?o/7<77y (updated November 2014) available on
Westlaw at STEDMANS 908450).
       Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 7 of 29




side of her hip. [R, 797.] On the left side of her hip, Plaintiff had 50 degrees of extension, 20

degrees of interior rotation, and 25 degrees of exterior rotation. [R. 797-98.] She had full range


of backward extension, abduction, and adduction on both sides. She had full range of motion of


her right knee, but only 50 degrees offlexion and extension on the left. Plaintiff also had full


range of motion in both ankles. There were no subluxations, contractures, ankylosis, or


thickening, Plaintiff s joints were stable, and there was no redness, heat, swelling, or effusion.


Plaintiff had pain on palpation on her left hip. [R. 798.]

       Plaintiffs neurological examination was unremarkable with full reflexes, senses, and


strength In all extremities. Plaintiff had no muscle atrophy, cyanosis, clubbing, or cdema. Her


hand and fmger dexterity were intact, and she had full grip strength in both hands. [R. 798.] An


x-ray taken that day showed status post-ORTF ("open reduction internal fixation"), [R. 798-99.]


Dr. Archbald assessed left hip pain, status post left hip surgery for fracture. She opined that


Plaintiff had mild limitations for walking, marked limitations for squatting, bending, and bending

on her left knee, and moderate limitations for climbing stairs. Dr. Archbald did not opine as to


Plaintiffs ability to lift, carry, reach, sit, or perform fine motor movements or other postiiral


activities. [R. 798.]


        Shortly after the consultative examination, Plaintiffs medical records were submitted for


agency medical review. [R. 65-78.] However, Plaintiffs records were not reviewed by an


agency medical expert and instead were reviewed by a non-medical, "single decision maker" who


opined that Plaintiff was not disabled because, based on the single decision maker s opinion,


Plaintiffs injury should heal within a year. [R. 75.]
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 8 of 29




       Plaintiff returned to Urban Health on August 8, 2017 and saw Dr. Janette Torres for pain


in her left leg. [R. 802-03.] Plaintiff was alert and oriented for a minimal physical examination


which revealed no issues with Plaintiffs heart, lungs, abdomen, and pulses. Dr. Torres did not


conduct a musculoskeletal examination but assessed leg pain, for which she prescribe ibuprofen.


[R. 802.] She also administered a ketorolac non-steroid injection, [R. 802-03.]


       On September 21, 2017, Plaintiff saw nurse practitioner Meral Duran for left hip pain and


low back pain radiating to her legs. [R. 837-41.] Nurse Duran assessed radiculopathy in the


lumbar region, left hip pain, and moderate recurrent major depressivc disorder. [R. 837.]


Plaintiff was prescribed opioid pain medication for her hip pain. [R. 838.] On examination,


Plaintiff was not in distress and was oriented with good hygiene, judgment, and insight. Her


thoughts and speech were normal. Pier mood appeared normal and congment with a bright affect


and no signs of depression or anxiety. She was able to ambulate independently, but her gait was


slow with mild difficulty. She had good balance, and she did not require any assistive devices


for ambulation. [R. 839.]


       Plaintiff had a functional range of cervical spine motion. She had a functional range of


motion in her upper extremities with no signs of joint effusion, deformity, dislocation,


subluxation, or contractures. She had normal muscle tone with no swelling or erythcma. A


neurological examination of her upper extremities was unremarkable. Plaintiffs range oflumbar


motion was decreased in all planes, particularly with extension, and Plaintiff reported pain at the


end of her range of motion. She also exhibited moderate muscle knots, firm muscle bands and


soreness to palpation on the left lumbai' paraspmal region. [R, 840.]
       Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 9 of 29




       Plaintiff had a functional range of lower extremity motion with no signs of joint

instability or subluxation. Her muscle tone was normal with no swelling, erythema, crepitus, or


muscle atrophy, except in her left hip. Plaintiff had significantly decreased range of motion in


her left hip, particularly with internal rotation with pain at the end range, without swelling or


erythema. She also had diminished sensation at the L4/L5 and L5/S1 region. She had normal


muscle strength in both lower extremities, [R. 840.]


        On September 29, 2017, Plaintiff saw physician assistant Erika Wagner reporting a bruise

on her right leg but denied pain. [R. 804-05.] An October 9, 2017 x-ray of Plaintiff s lumbar

spine revealed mild dextroscoliosis with diffuse mild to moderate degeneratlve changes and no


fracture. [R. 801.]


        Plaintiff followed with nurse Duran on October 23, 2017. [R. 842-45.] Plaintiff reported

low back pain that radiated to her legs. Nurse Duran assessed sacroiliitis, lumbar radiculopathy,


and recurrent moderate major deprcssive disorder. She administered a trigger point injection in


the lumbar region. [R. 842.] Plaintiff stated that physical activity, cold temperatures, walking,


and prolonged sitting exacerbated the pain. Plaintiffs physical examination was largely


unchanged from nurse Duran's prior examination. R. 843-44.]


        Plaintiff attended a follow-up appointment at Urban Health for an annual physical on


October 31, 2017. [R. 806-09.] On examination, Plaintiff was alert and oriented. Examinations


of her head, eyes, cars, nose, and throat were whhin normal limits. Plaintiffs heart, lungs, and


abdomen were unremarkable. Plaintiffs back appeared normal and straight and showed no


evidence ofscoliosis. I-Ier skin and pulses were normal. Plaintiff had normal range of motion in
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 10 of 29




her extremities with no edema. A neurological examination was umemarkable with no focal


signs or abnormality. [R. 807.] Plaintiff s BMI was less than 19. [R. 808.]


       Plaintiffs next medical appointment was on February 5, 2018 at Urban Health where she


met with nurse practitioner Amanda Scussel and requested a referral for physical therapy and


treatment for depression. [R. 810-12.] Plaintiff was alert and oriented and appeared to be a


healthy weight. She was assessed major depressive disorder with a single episode and left hip


pain. [R. 810.]


       Plaintiff attended a psychosocial evaluation with Lisa Alvarado, a social worker, on


February 21,2018. [R. 813-14.] Plaintiff reported prior mental health treatment for six months


which stopped some years ago. Plaintiff denied suicidal and homicidal ideation as well as


hallucinations. She appeared her stated age and was well-nourished and well-groomed. She was


oriented and cooperative with good hygiene and normal psychomotor activity. She had no


abnormal body movements, good attention, and was aware of her surroundings. She had a


depressed mood with an appropriate affect. Her speech was normal. [R. 813.] Her thought


processes were intact with unremarkable content. She had no perceptual disorders and had good


insight and judgment. Ms, Alvarado assessed depression with anxiety, [R. 814.] Plaintiff


attended another psychosocial evaluation with social worker Arvin Bains on February 27, 2018.


[R. 815-17.] Plaintiff reported feeling anxious and deeply sad with periods of low energy. [R.


815.] She had a depressed, sad, and anxious mood with a constricted affect. Mr. Bains assessed


anxious depression and encouraged Plaintiff to share her thoughts and feelings. [R. 816.]


       Based on nurse ScussePs referral, Plaintiff began physical therapy at Physical Therapy of


the Bronx on February 21, 2018. [R. 847-59.] At some point. Plaintiff completed a worksheet



                                                10
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 11 of 29




describing her lower extremity functional capabilities. Plaintiff reported "extreme difficulty"


with squatting and heavy lifting. She reported "quite a bit of difficulty" in her ability to engage

in hobbies and recreation, performing light activities around her home, running, and rolling over


in bed. She reported "moderate difficulty" performing her usual work activities, walking two


blocks to a mile, and hopping. She had "a little bit of difficulty" getting into and out of the bath,

putting on her shoes and socks, lifting objects like a bag of groceries from the floor, getting into


or out of a car, going up or down a flight of stairs, and standing for an hom\ She had "no


difficulty" walking between rooms or sitting for one hour. [R. 847.]


        Plaintiff attended physical therapy with Arthur Daniels. On March 24 and 26, 2018,

Plaintiff underwent heat, ice, and electrical stimulation as well as hip exercises. She tolerated the


session well and was making slow but steady improvement. [R. 852-53.] She continued


treatment on April 4, 6, and 10, 2018, and Plaintiff stated she felt better with treatment. [R.854-


56.] On April 12, 2018, Mr. Daniels reported that Plaintiff had shown some improvement with


decreased pain. Her active range of motion increased. Plaintiff could perform a straight leg raise


from 0 to 45 degrees. She had 60 degrees of hip flexion, 30 degrees of abduction, and 30 degrees


of internal and external rotation. She had 3/5 strength with pain, and Plaintiffs "LEFS" or "left


extremity functional scale" increased to 40. [R. 857.] Plaintiff attended two more physical


therapy sessions on April 26 and May 3, 2018, which she tolerated well. [R. 858-59.]


        Plaintiffs next doctor's visit occurred on September 27, 2018 with Dr. Luis Gonzales at


Urban Health. [R. 81 9-23.] Plaintiff reported panic attacks and restlessness for the past three to


four months. [R. 819.] She also reported poor sleep, sad mood, irritability, anhedonia, and


excessive worrying. [R. 820.] She stated she last saw a psychiatrist 13 years prior. [R. 821.] On



                                                  11
     Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 12 of 29




evaluation. Plaintiff was cooperative and appeared her stated age with good hygiene. She was


oriented with normal psychomotor activity and attention. Her mood was anxious with a


constricted affect. Her speech and thoughts were normal. [R, 822.] She had no perceptual


disorders or suicidal or homicidal ideation, and she had good insight and judgment. Dr.


Gonzales assessed anxiety and depression and prescribed Zoloft. [R. 823.]


        On October 28, 2018, Plaintiff saw nurse Scussel at Urban Health for an annual physical.


[R. 824-27.] Plaintiff was alert and oriented, and her physical examination was um'emarkable


throughout, including normal pulses and range of motion in all extremities. [R. 824-25.] She


was assessed left hip pain, chronic headaches, and a BMI ol 23.0 to 23.9. [R. 825.]


        PlaintiiT followed with Dr. Gonzales on November 1,2018. [R. 828-29.] Plaintiff stated


that the Zoloft was not helping, and she continued feeling depressed and anxious. On evaluation,


Plaintiff appeared her stated age with good hygiene and normal psychomotor activity. She had a


depressed mood with a constricted affect, no perceptual disorders or suicidal ideation. She had


fair insight and good judgment. [R. 828.] Dr. Gonzales increased Plaintiffs prescription of


Zoloft. [R. 829.] Plaintiff saw physician assistant Julio Cruz on the same day, reporting that she


felt pain and cracking in her left hip. [R. 830-31,] A limited physical examination revealed pain


in Plaintiffs left hip with ambulation, and she was referred to an orthopedist, Dr. Khaled Ahmcd.


[R. 830.] Plaintiff met with nui-seScussel again on November 11, 2018. [R. 832-36.] Plaintiff


stated that she still felt pain in her hip, but the pain had lessened since her prior visit earlier in

November, and she felt well otherwise. [R. 832.]


        C. Testimonial Evidence


                1. Plaintiff's Functional Assessment



                                                    12
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 13 of 29




       Plaintiff completed an Adult Function Report on May 15, 2017. [R. 204-13.] Plaintiff

stated that she would spend her time lying down and watching television. [R. 204.] She stated


she was able to walk, stand, and work prior to her injury, but could no longer due to pain. She


had difficulty dressing because she could not bend to put on her socks or pants. She had trouble


bathing below the waist and shaving her legs. She could care for her hair and feed herself. [R.


205.] She was able to use the toilet but needed to hold onto the handrail. Plaintiff could not


prepare food because she was unable to stand for long periods of time, [R. 206.] She could not


perform house or yard work due to her inability to bend or walk. [R. 206-07.]


       Plaintiff would leave her home only for appointments. She did not have a driver's license


but could travel by car. She stated her cousin would do her shopping for her. [R. 207.] Plaintiff


was able to count change, and her ability to handle money was not affected by her injury.


Plaintiff liked to read and could talk with others, although she was unable to go outside, [R. 208-


09.] Plaintiff stated she was unable to lift due to her knee. She could not stand or walk due to


pain. She had difficulty sitting due to pain. She could not climb stairs, kneel, or squat. She had


no problems reaching or using her hands. [R. 209.] She had no issues with her eyes, hearing, or


ability to talk. [R. 210.] Plaintiff was right-handed. She needed a cane and walker to walk, and


her walker was prescribed by a doctor. She stated she could walk for one block before needing to


rest for six minutes. She had difficulty finishing tasks due to pain. [R. 210.]


       Plaintiff stated she was able to follow written and spoken instructions, and she had no


problems with people in authority. She stated that stress prevented her from performing daily


tasks. Her pain began on January 12, 2017. [R. 211.] She described her pain as stabbing and


aching. She felt pain in her left hip down to her toes every day caused by standing and walking.



                                                 13
    Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 14 of 29




At the time she was taking oxycodone, which would provide relief for a half an hour to two


hours. [R. 212.] Her medication would cause drowsiness. [R. 213.]


               2. Plaintiff's Testimony


       Plaintiff appeared for a hearing before the ALJ on December 10, 2018, which she

attended with counsel. [R 38-64.] Plaintiff testified that she last worked on January 12, 2017 as


a receptionist at a medical office. [R. 43-44.] She tried to return to work for the same office but


was unable to, [R. 44.J She stated that she was unable to continue working as a receptionist due


to pain from walking, sitting, and standing, as well as anxiety from taking transportation. [R, 44-


45. J Plaintiffs doctor discussed at-home exercises including leg lifts and performing internal leg


rotations with a pillow between her legs, which Plaintiff stated would hurt after performing for


ten minutes. [R. 45-46.]


       Plaintiff lived on the fifth floor of an apartment building with an elevator. She lived with

her three children who were 15, eight, and two at the time of the hearing. [R. 46.] Plaintiffs


niece would come to her apartment during the day to help Plaintiff take care of the children. [R,


46-47.] Plaintiff testified that she needed a cane to walk, and she brought a cane with her to the


hearing. She tried to stop using it but had to return to the emergency room, where she was


instructed to keeping using it. [R. 47.] Plaintiff testified that she did not drive her children to

school. Plaintiffs aunt would also help her take care of the children. When Plaintiff needed to


attend doctors' appointments, her boyfriend would drive her. Plaintiff could hot drive, and she


never had a driver's license. [R-. 48.] Plaintiff testified that she was unable to lift her two-year-


old. She would sometime go to the grocery store with her boyfriend, but she would be unable to


lift anything, which her boyfriend would do. She also would not be able to physically walk in the


                                                  14
     Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 15 of 29




store, although she would sometimes walk with him. Plaintiff received mental health treatment


from Dr. Luis Gonzales. [R. 49.]


       Plaintiff testified that she would not take her children outside, for example to the park.


[R. 49-50.] She would not meet with her children's teachers at school and instead would only


speak to them over the phone. Plaintiff received physical therapy for her hip, which she stated


provided temporary relief. [R. 50.] She stated that her physical therapist did not discuss walking


or putting more weight on her hip. [R. 50-51.] Plaintiff testified that she could only walk a half

of a block due to pain and the feeling of losing blood circulation in her leg. She stated that the

sensation would travel down her leg and calf on the left side. [R. 51.] These symptoms would


occur when Plaintiff walked using her cane. [R. 52.]


       Plaintiff testified that when she would go to the grocery store, her boyfriend would drive


her. She would not be able to lift anything, for example a gallon of milk, and she would ask her


son for help if she need a gallon of milk from the store. She would be able to lift up to a half

gallon of milk fi'om her refrigerator. [R. 52.] Plaintiff stated that she could stand for five


minutes before experiencing pain. Plaintiff would normally stand without her cane, which she


would use only when walking. [R. 53.] She testified that she could sit in a chair for half an hour


to an hour at most, limited by pain in her sides and back. [R. 53-54.]


       At the time of the hearing, Plaintiff took antidepressants and Naproxen, which caused


drowsiness, and she also received a hydrocortisone injection for her back. [R. 54-55.] After


Plaintiffs injury, she was hospitalized for four days and attended physical therapy for two weeks.


She as assigned a home attendant for an additional two weeks, and she was prescribed a walker


which she used for two and a half months. [R. 55.] She stated that the hospital recommended



                                                  15
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 16 of 29




that she use a cane. [R. 55-56.] Plaintiff testified that she could not take the subway because she


could not climb up or down stairs. [R. 56.]


       Plaintiff attempted to work in July 2018 but quit after one month. She attempted to work

on a part-time basis from 10:00 a.m. to 3:00 p.m., but she missed five days of work and could not


bear the pain, and on some days her boss would tell her to leave due to pain. [R. 56-57.] Since


Plaintiffs onset date, she had not participated in church, volunteering, classes, or other regular


activities outside of her home. [R. 57.] She would spend a typical day at home lying down or


sitting, [R. 57-58.] Plaintiff testified that she also experienced symptoms from anxiety and


depression, which would cause difficulties concentrating. [R. 60.]


               3. Vocational Expert Testimony


       Mark Pinti, a vocational expert, testified at the hearing before the ALJ on DecemberlO,


2018. Mr. Pint! identified Plaintiffs past relevant work as a receptionist, a sedentary, semi-


skilled job; achildcarc worker, a medium, semi-skilledjob; and a cashier, alight, unskilled job.


The ALJ asked Mr. Pinti to consider a hypothetical individual limited to light work, and Mr.

Pinti opined that that individual would be able to perform work as a cashier or receptionist, but


not as a chlldcare worker. Mr. Pint! also testified that an individual limited to light work who


needed a cane to walk but not to stand could work as a receptionist, but not as a cashier. [R. 59.]


He opined that an individual limited to sedentary work who needed a cane to walk but not to


stand could work as a receptionist. [R. 59-60.]


       The ALJ asked Mr. Pinti to consider the same hypothetical individual but who could only

perform simple, unskilled work. Mr. Pint! testified that this individual would not be able to


perform Plaintiffs past relevant work. [R. 60-61.] Mr. Pinti then testified that such an



                                                  16
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 17 of 29




individual could perform the following unskilled, sedentary jobs in the national economy, as


identified in the Dictionary of Occupational Titles ("DOr'): inspector, DOT No. 669.687-014;

assemble^ DOT No. 715.687-114; and document preparer, DOT No. 249.587-018. Mr. Piniti


opined that the hypothetical individual would be able to perform those jobs even if they needed a

cane for walking but not for sanding. [R. 61.] Mr. Piniti also opined that an individual who


would be off-task for an average of 15 percent per day, excluding breaks and lunch periods, due


to intrusive pain and difficulty concentrating, would not be able to perform these jobs, and that a


worker who is off-task for more than 10 percent in a workday would not be able to productively


keep up with the work. [R. 61-62.] Mr. Pint! opined that missing more than two days of work


per month would also preclude working in these jobs. [R. 62.]


       Mr. Pinti testified that if an individual needed a cane for standing, that limitation would


impact their ability to perform the above jobs and eliminate their ability to do any work, even


sedentary work, because the requirement to use a cane when standing would prevent an


individual from using their hands while standing. [R. 62.] Mr. Piniti explained that even in


sedentary work, for example as a document preparer or assemble!', there are requirements to do a


certain amount of walking and carrying objects. [R. 62-63.] Mr. Pinti opined that an individual


who required a cane all of the time would not be able to work in the national economy without a


special accommodation. [R. 63.]


                                   III. LEGAL STANDARD

        A. Standard of Review


        In reviewing a decision of the Commissioner, a district court may enter, upon the


pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision



                                                 17
     Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 18 of 29




of the Commissioner of Social Security, with or without remanding the cause for a rehearing."


42 U.S.C. § 405(g). "It is not the function of a reviewing court to decide de novo whether a


claimant was disabled." Melville v. Apfel, 198 F.3d 45» 52 (2d Cir. 1999). Rather, the court's


review is limited to "determining] whether there is substantial evidence supporting the


Commissioner's decision and whether the Commissioner applied the correct legal standard."


Povpore v. Aslrue, 566 F.3d 303, 305 (2d Cir. 2009) (per curiam).


       The substantial evidence standard is even more deferential than the "clearly erroneous"


standard. Bravlt v. Social Sec. Admin, 683 F.3d 443, 448 (2d Cir. 2012). The reviewing court


must defer to the Commissioner's factual findings, and the Commissioner's findings of fact arc


considered conclusive if they are supported by substantial evidence. See 42 U.S,C. § 405(g).


"Substantial evidence" is "more than a mere scintilla" and "means such relevant evidence as a


reasonable mind might accept as adequate to support a conclusion." Lamay v. Commissioner of


Soc. See., 562 F.3d 503, 507 (2d Cir. 2009) (internal quotations omitted) (quoting Richardson v.

Perales, 402 US. 389, 401 (1971)). "In determining whether the agency's findings are supported


by substantial evidence, the reviewing court is required to examine the entire record, including


contradictory evidence and evidence from which conflicting inferences can be drawn. Talavera


v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (internal quotations omitted). "When there are gaps


in the administrative record or the ALJ has applied an improper legal standard," or when the


ALJ's rationale is unclear in light of the record evidence, remand to the Commissioner "for


further development of the evidence" or for an explanation of the ALJ's reasoning is warranted.


Pratfs v. Chafer, 94 F.3d 34, 39 (2d Cir. 1996).




                                                   18
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 19 of 29




       Pursuant to the fourth sentence of 42 U.S.C. § 405(g), the Court has the "power to enter,


upon the pleadings and transcript of the record, ajudgment affirming, modifying, or reversing the


decision of the Commissioner, with or without remanding the cause for a rehcaring." 42 U.S.C.


§ 405(g) (made applicable to Title XVI by 42 U.S.C. § 1383(c)(3)); Shalah v. Schaefer, 509 U.S.

292, 297 (1993); Melkonycm v. Stillivan, 501 US. 89, 98 (1991). A remand for further

proceedings may be ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g) in cases where


the Commissioner "has failed to provide a full and fair hearing, to make explicit findings, or to


have correctly applied the law and regulations." Melkonycm v. Szdlivcm, 501 U.S. 89, 98 (U.S.


1991); see Rosa v, Callahcm, 168 F.3d 72, 82-83 (2d Cir. 1999).

        B. The Five Step Sequential Analysis


        A claimant is disabled under the Social Security Act when he or she lacks the ability "to

engage in any substantial gainful activity by reason of any medically determinable physical or


mental impairment which can be expected to result in death or which has lasted or can be


expected to last for a continuous period of not less than 12 months .... 42 US.C. §


423(d)(l)(A). In addition, a person is eligible for disability benefits under the Social Security

Act only if:

               his physical or mental impairment or impairments are of such severity
               that he is not only unable to do his previous work but cannot,
               considering his age, education, and work experience, engage in any
               other kind of substantial gainful work which exists in the national
               economy, regardless of whether such work exists in the immediate
               area in which he lives, or whether a specific job vacancy exists for
               him, or whether he would be hired if he applied for work. Id. §
               423(d)(2)(A).

        A claimant's eligibility for SSA disability benefits is evaluated pursuant to a five-step


sequential analysis:

                                                  19
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 20 of 29




       1. The Commissioner considers whether the claimant is currently
               engaged in substantial gainful activity.

       2. If not, the Commissioner considers whether the claimant has a
               "severe impairment" which limits his or her mental or physical ability
               to do basic work activities.


       3. If the claimant has a "severe impairment," the Commissioner must
               ask whether, based solely on medical evidence, claimant has an
               impairment listed in Appendix 1 of the regulations. If the claimant
               has one of these enumerated impairments, the Commissioner will
               automatically consider him disabled, without considering vocational
               factors such as age, education, and work experience.


       4. If the impairment is not "listed" in the regulations, the Commissioner
               then asks whether, despite the claimant's severe impairment, he or
               she has residual functional capacity to perform his or her past work.


       5. If the claimant is unable to perform his or her past work, the
               Commissioner then determines whether there is other work which the
               claimant could perform.

Rolon v. Commissioner ofSoc. See., 994 F. Supp. 2d 496, 503 (S.D.N.Y. 2014); see 20 C.F.R. §§


404.1520(a)(4)(i)-(v), 416,920(a)(4)(i)-(v). The claimant bears the burden of proof as to the first

four steps of the process. See Green- Yoimger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003). If


the claimant proves that his or her impairment prevents him or her from performing his past


work, the burden shifts to the Commissioner at the fifth and final step. See id At the fifth step,


the Commissioner must prove that the claimant is capable of obtaining substantial gainful


employment in the national economy. See Butts v. Barnlwrt, 416 F.3d 101, 103 (2d Cir. 2005);


20C.F.R.§404.1560(c)(2).

       A claimant's "residual functional capacity" ("RFC") is his or her "maximum remaining


ability to do sustained work activities in an ordinary work setting on a continuing basis."


Melville v. Apfel, 198 F.3d 45, 52 (2d Cir, 1999) (quoting Social Security Ruling ("SSR") 96-8p,


                                                 20
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 21 of 29




1996 WL 374184, n (July 2, 1996)). When assessing a claimant's RFC, an ALJ is obligated to

consider medical opinions on a claimant's functioning based on an assessment of the record as a


whole. 20 C,F.R. §§ 404.l527(d)(2), 416.9527(d)(2) ("Although we consider opinions from

medical sources on issues such as ,. .your residual functional capacity.. .the final responsibility


for deciding these issues is reserved to the Commissioner."). It is the Commissioner's role to


weigh medical opinion evidence and to resolve conflicts in that evidence. See Cage v, Comm sr


ofSoc. See., 692 F.3d 118, 122 (2d Ch\ 2012); Vemo v. Barnhart, 312 F. 3d 578, 588 (2d Cir.

2002) ("Genuine conflicts in the medical evidence are for the Commissioner to resolve. ).


        C. Weighing Medical Evidence


        When considering the medical opinion evidence, the ALJ must give deference to the


opinions of a claimant's treating physicians. A treating physician's opinion will be given


controlling weight if it is "well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in ... [the]


record." 20 C.F.R. § 416.927(c)(2); see also Shaw v, Chater, 221 F.3d 126, 134 (2d Cir. 2000).


        Before an ALJ can give a treating physician's opinion less than controlling weight, the


ALJ must consider the following factors to determine the amount of weight the opinion should


be given: (1) the length of the treatment relationship and the frequency of examination, (2) the

nature and extent of the treatment relationship, (3) the medical support for the treating


physician's opinion, (4) the consistency of the opinion with the record as a whole, (5) the



5 On January 18, 2017, the Commissioner published the "Revisions to Rules Regarding the
Evaluation of Medical Evidence," effective March 27, 2017. 82 FR 5844-01, 2017 WL 168819
(Jan. 17, 2017). The Revisions altered certain longstanding rules for evaluating medical opinion
evidence for cases filed after March 27, 2017. Id. at *5844. Plaintiff protectively filed her
application on February 8, 2017, and, therefore, the Revisions do not apply here.

                                                  21
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 22 of 29




physician's level of specialization in the area, and (6) other factors that tend to support or


contradict the opinion. 20 C.F.R. § 416.927(c)(2)~(6); Schisler v. SuUfvcm, 3 F.3d 563, 567 (2d

Cir. 1993). Although the foregoing factors guide anALJ's assessment of a treating physician's


opinion, the ALJ need not expressly address each factor. Ai^'ater v. Asfrue, 512 F. App x 67, 70


(2d Cir. 2013) (summaiy order) ("We require no such slavish recitation of each and every factor


where the ALJ's reasoning and adherence to the regulation are clear.") (citing Hallorcm v.


Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (per curiam)). As long as the ALJ provides "good

reasons" for the weight accorded to the treating physician's opinion and the ALJ s reasoning is


supported by substantial evidence, remand is unwarranted. See Hallorcm v. Barnhart, 362 F.3d


28, 32-33 (2dCir. 2004).

        D. Remedy


        Pursuant to the fourth sentence of 42 U.S.C. § 405(g), the Court has the "power to enter,


upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the


decision of the Commissioner, with or without remanding the cause for a rehearing. 42 U.S.C.


§ 405(g); Shalaki v. Schaefer, 509 U.S. 292, 297 (1993); Melkonycm v, SulUvcm, 501 U.S. 89, 98

(1991). A remand for further proceedings may be ordered pursuant to the fourth sentence of 42


U.S.C. § 405(g) in cases where the Commissioner "has failed to provide a full and fair hearing, to


make explicit findings, or to have correctly applied the law and regulations." Melkoiiycm v.


Sullivcm, 501 US. 89, 98 (1991); see Rosa v. Callahcm, 168 F.3d 72, 82-83 (2d Cir. 1999).

        Where the evidence shows overwhelming proof of disability, and no purpose would be


served by a remand for a new hearing, the Court has the authority to reverse for calculation of


benefits when the record provides "persuasive evidence of total disability that render[s] any



                                                  22
       Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 23 of 29




further proceedings pointless." Gonzalez v. Apfel, 113 R Supp. 2d 580, 590-91 (S.D.N.Y. 2000).


Further, if the ALJ's decision is based upon an error of law and "where application of the correct


legal principles to the record could lead to only one conclusion, there is no need to require


agency reconsideration," JoJwson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (citing Havas v.


Bowen, 804 F. 3d 783, 786 (2d Cir. 1986)). In such a case, a remand solely for the purpose of


calculating benefits is appropriate, Kalsamo v. Chaler, 142 F.3d 75, 82 (2d Cir. 1998); Parker v.


Harris, 626 F. 2d, 225, 235 (2d Cir. 1980).

                                         IV. DISCUSSION

       A. The ALJ's Decision


       At the first step of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since her January 12, 2017 alleged disability onset date, [R. 16.] At


the second step, the ALJ identified Plaintiffs severe impairments as a left hip fracture and


degenerative disc disease and noted that Plaintiff had non-severe anxiety and depression. [R.


16.] At the third step, the ALJ found that Plaintiffs physical impairments did not meet or

medically equal the severity of one of the listed impairments in the Adult Listing of Impairments,


20 C.F.R. Part 404, Subpart P, Appendix 1 (the "Listings"), referencing Listings 1.02 for "Major


Dysfunction of a Joint" and Listing 1.04 for "Disorders of the Spine".6 [R. 16-17.]


       Next, the AU assessed Plaintiffs RFC and determined that she could perform light work


as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), and that Plaintiff could lift or carry up to

20 pounds occasionally and 10 pounds frequently, stand or walk for six hours in an eight-hour


workday, and sit for six hours in an eight-hour workday. The ALJ did not assess any mental or

6 In effect from May 22, 2018 to September 23, 2019. Listings 1.02 and 1.04 were
subsequently removed. See 20 C.F.R. § Pt. 404, Subpt. P, App.1.

                                                 23
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 24 of 29




postural limitations. [R. 17-18.] At the fourth step, the ALJ found that Plaintiff could perform

her past relevant work as a cashier, a light unskilled job, and a receptionist, a sedentary semi-


skilled job. [R. 19.] The ALJ did not proceed to step five, but instead noted that the vocational

expert testified that an individual with Plaintiffs age, education, work experience, and the above


RFC could perform other work in the national economy, including as an inspector, a light


unskilled job; an assembler, a light unskilled job; and a document preparer, a sedentary unskilled


job. [R. 19-20.] As a result, the ALJ found that Plaintiff was not disabled within the meaning of

the Act [R. 20.]

       B. The ALJ Failed to Develop the Record

       The ALJ has an affirmative duty to develop the record on behalf of all Social Security

claimants, including those represented by counsel. M.oran v. Astme, 569 F.3d 108, 112-13 (2d


Cir. 2009). The duty to develop the record is elevated when it concerns medical records from a


claimant's treating source, Shafcr v, Colvm, Case No. 16 Civ. 7941 (LAP)(SDA), 2018 WL

4233812, at *7 (S.D.N.Y. Feb. 15, 2018), report and recommendation adopted, 2018 WL


4232914 (S.D.N.Y. Sept. 4, 201 8). "This is because treating sources 'arc likely to be the medical


professionals most able to provide a detailed, longitudinal picture of [a claimant's] medical


impairment(s) . . . that cannot be obtained from the objective medical findings alone or from


reports of individual examinations." Id. (internal citations omitted).


       To satisfy this duty, an ALJ should have medical evidence from treating physicians

opining on the existence and severity of a claimant's disability, and "a record containing only


treating physicians' raw data or medical notes is an insufficient record upon which an ALJ can


substantiate an RFC." Romero v. Commissioner ofSoc. See., Case No. 18 Civ. 10248 (KHP),



                                                 24
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 25 of 29




2020 WL 3412936,at *12 (S.D.N.Y. June 22, 2020) (internal citations omitted). Remand is

appropriate where the ALJ fails to discharge this duty, unless '"the record contains sufficient


evidence from which an ALJ can assess the petitioner's residual capacity,' rendering the failure


harmless." M


       Courts in the Second Circuit have held, as here, that an ALJ fails to satisfy this duty by

relying on a record that contains only a single functional assessment, coming from a consultative


examiner, without opinion evidence from treating physicians and without requesting opinions


from treating sources. See Romero, 202 WL 3412936 at ^}3 (collecting cases). Here, the only


functional assessment in the record came from Dr. Archbald, the consultative examiner who gave


her opinion after a single examination. [R. 796-98.] None of Plaintiffs treating sources


provided functional assessments, nor did the agency seek the opinion of an agency medical


expert to determine Plaintiffs functional capabilities, relying instead on a non-medical single


decision maker. As in Romero, the lack of relevant medical opinions from treating sources


constitutes a gap in the record.


       This error is not harmless because the record contained insufficient data fi'om which


Plaintiffs functional capabilities could be assessed. The record shows that Plaintiff had


difficulty walking, had a metal rod installed in her leg after she fractured her hip, and required a


cane to ambulate. [R. 296, 797.] However, the medical records contain no description of how


much Plaintiff could stand or walk, but for Dr. Archbald's vague description that Plaintiff had


"mild" limitations for walking. [R. 798.] See Romero, 2020 WL 3412936 at ^15 ("When an

AU has only treatment records and a vague functional capacity assessment from a single-




                                                 25
       Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 26 of 29




examination CE. . . the ALJ 'ha[s] an affirmative duty to develop the record and request that


Plaintiffs treating physician assess her RFC.'").


        Additionally, Dr. Archbald declined to opine on Plaintiffs ability to lift, carry, sit, or

perform other postural activities. [R. 798.] The record contained no opinion evidence or


functional assessments describing Plaintiffs abilities to lift, carry, sit, or position herself.


Plaintiff stated that she was limited in her ability to lift and carry, for example having difficulty

carrying a gallon of milk, yet the AI.J did not seek medical records on Plaintiffs ability to lift.

[R. 52, 210.] The lack of any medical records or opinion evidence on Plaintiffs ability to lift,


carry, and position herself constitutes another obvious gap in the record.


        The record also did not contain functional assessments of Plaintiff s mental capabilities,


which the ALJ acknowledged. ["The record is absent mental opinion evidence." at R. 16.] The


record shows that Plaintiff was diagnosed with depression and anxiety, and she received regular


mental health treatment, including medication and counseling, with Dr. Gonzeles and Ms.


Alvarado. [R. 810-23.] Yet the record contained no mental functioning assessments, either from


a treating source, a consultative examiner, or an agency medical expert. This, too, constitutes a


gap in the record. Accordingly, the ALJ failed to develop the record.


        C. The RFC is Not Supported by Substantial Evidence

        The ALJ's determination that Plaintiff could perform the full range of light work was not

supported by substantial evidence. The full range of light work is defined as follows:


        Light work involves lifting no more than 20 pounds at a time with frequent lifting or
        carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
        very little, a job is in this category when it requires a good deal of walking or
        standing, or when it involves sitting most of the time with some pushing and pulling
        of arm or leg controls. To be considered capable of performing a full or wide range



                                                   26
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 27 of 29




       of light work, you must have the ability to do substantially all of these activities.


20 C.F.R. §§ 404.1567(b), 416.967(b). The Commissioner's Social Security Rulings clarify that

"frequent" means occurring one-third to two-thirds of the time during an eight-hour workday.


SSR 83-10, Soc. Sec. Rep. Serv. 24, at '^6 (S.S.A. 1983). Additionally, "the full range of light


work requires standing or walking, off and on, for a total of approximately 6 hours of an 8-hour


workday." Id.


       The ALJ's finding that Plaintiff could walk for six hours in an eight-hour workday and

that she had no postural limitations was unsupported by the medical record. Plaintiffs physical


examinations showed consistent problems with her ability to walk. Shortly after Plaintiffs


January 12, 2017 onset date, Plaintiff was prescribed a walker following her surgery. [R. 266.]


Plaintiff reported pain with walking during physical therapy following the surgery. [R. 564.]

Later that year, Dr. Archbald opined that Plaintiffs cane was medically necessary for


ambulation. [R. 797.] She also opined that Plaintiff had moderate limitations with using stairs


and marked limitations with postural activities, in addition to mild walking limitations. [R. 798.]

Later records showed some improvement, but not to the extent the ALJ described. By September


2017, Nurse Duran observed that Plaintiff did not need a cane to ambulate, but her gait was slow


and difficulty, and Plaintiff had decreased range of motion with pain. [R. 839-40.] Plaintiff still

required physical therapy over a year after her surgery, and those records showed continuing


limitations in her ability to walk, [R, 847-59.]


       These records demonstrate limitations in Plaintiffs ability to walk, but, due to the gaps in


the record, the exact extent of those limitations is unclear. Nevertheless, these records do not


support the ALJ's finding that Plaintiff could walk six hours in an eight-hour workday. The only



                                                   27
      Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 28 of 29




record on which the ALJ relied was Dr. ArchbalcPs one-time assessment, however this reliance is


specious. The ALJ ignored portions of Dr. Archbald's opinion that did not support an RFC for


light work. For example. Dr. Archbald opined that a cane was medically necessary, and the ALJ


rejected the portions of Dr. Archbald's opinion that showed limitations in Plaintiffs ability to

squat, bend, and kneel. The ALJ also rejected Dr. Archbald's observations that Plaintiff deferred


walking on her toes, could walk on her heels only with difficulty, and was limited in her ability to

squat due to pain, [R. 18.] The ALJ is not entitled to "chen-y-pick" evidence in this manner.


Annabi v. BenyhHl, No. 16 Civ. 9057 (BCM), 2018 WL 1609271, at *16 (S.D.N.Y. Mar. 30,


2018) ("[A]n administrative law judge may not 'cherry-pick' medical opinions that support his or


her opinion while ignoring opinions that do not.") (internal citations omitted).


       Moreover, the ALJ failed to explain how Dr. ArchbalcPs assessment supports a finding


that Plaintiff could walk for six hours in an eight-hour workday. The ALJ remarked that Dr.


Archbald's assessment was supported by "imagining that showed intact hardware," referring to a


May 15, 2017 left hip x-ray. [R. 18, referring f.o R. 799.] How this x-ray, in combination with


Dr, Archbald's opinion that Plaintiff had limitations in her ability to walk and medically required

a cane to ambulate, translates to the ability to walk for six hours is unclear. There is simply no


evidence in the record, and the ALJ cites none, that supports a finding that Plaintiff could walk


for six hours in an eight-hour workday.


        The ALJ' s finding that Plaintiff could lift up to 20 pounds at a time and 10 pounds

frequently is also unsupported. Plaintiff testified that, due to pain, she had difficulty lifting a

gallon of milk, which weights approximately eight pounds. [R. 52.] See Garcia v, Astrue, Case


No. 07 Civ. 6658 (DAB), 2009 WL 212405, at *4 (S.D.N.Y. Jan. 29, 2009). The record



                                                  28
        Case 7:20-cv-02999-PED Document 28 Filed 07/27/21 Page 29 of 29




demonstrates that Plaintiffs ability to lift is impaired, including physical therapy records

showing difficulty with lifting objects like a bag of groceries due to pain. [R. 847.] On the other

hand, the record is devoid of evidence showing that Plaintiff can lift up to 20 pounds, and the


ALJ cites none. In fact, upon finding that Plaintiff met the lifting requirement for light work, the

ALJ neglected to discuss Plaintiff s ability to lift whatsoever. [R. 17-18.] The ALJ's lifting

determination, therefore^ was not based on the medical record and was not supported by


substantial evidence.


                                        V. CONCLUSION

       For the forgoing reasons, Plaintiffs Motion is GRANTED, and Defendants motion is


DENIED. The Court remands this case for further administrative proceedings. The Clerk of the


Court is directed to terminate the pending motions [Dkt. 16, 25.] and close this case.


Dated: July 27, 2021
       White Plains, New York

                                                       SO ORDERED




                                                       PauT'E. Davi son
                                                       United States Magistrate Judge




                                                 29
